[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
This action was commenced by a writ, summons and complaint dated September 4, 1992 and made returnable on CT Page 9493 December 1, 1992. It was served on November 17, 1992 and filed in court on November 24, 1992. Attorney Haglund filed an appearance for defendant on November 23, 1992.
On January 11, 1993, plaintiff moved for default for defendant's failure to appear and although the file shows that Attorney Parks filed an appearance for defendant on January 20, 1993, and there had been a prior appearance filed, a default judgment for plaintiff was entered on January 22, 1993. On May 11, 1993 defendant moved to reopen the default judgment and its motion was granted on August 2, 1993.
On August 3, 1993, defendant moved to dismiss this action, claiming that it was not returned until three days before the return date and that the return date was more than two months after the date of the process.
In addition to the lateness of this motion to dismiss, scrutiny of the dates involved indicates that the process was in fact returned six days before the return date, as required by General Statutes 52-462. Further, a fair construction of General Statutes 52-48(b), requiring all process to be made returnable not later than two months after the date of the process, makes the "date of process" the date on which the process was served rather than the nominal date on the summons or the complaint. See Midatlantic Bank v. Bridgeport Testing Labs, Inc. Ballen, J., Superior Court of Fairfield, August 2, 1993 8 Conn. Super. Ct. 776. Since the process was not served until November 17, 1992, the broad purpose of the statute was complied with.
We find no useful purpose to be served in this case by an over-strict view of the statute, which at most would require the plaintiff to commence a new action by re-serving the defendant. Udolf v. Swerdloff, Superior Court at Hartford, CV92-0518160, Wagner, J. June 9, 1993.
Motion to Dismiss denied.